            Case 2:21-cv-00255-TSZ-SKV Document 18 Filed 07/30/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   CHUNLIAN ZHU,

 9                              Petitioner,                Case No. C21-0255-TSZ-SKV

10          v.                                             ORDER APPOINTING FEDERAL
                                                           PUBLIC DEFENDER
11   SEATTLE ICE FIELD OFFICE
     DIRECTOR,
12
                                Respondent.
13

14          This is a 28 U.S.C. § 2241 immigration habeas action. Petitioner currently has two

15   motions for appointment of counsel pending, representing his second and third motions for

16   appointment of counsel in his case. Dkts. 12, 16. Petitioner’s original motion for appointment of

17   counsel (Dkt. 2), was denied by the Court on April 5, 2021 (Dkt. 5). The Court, having

18   considered the currently pending motions, Petitioner’s financial eligibility, and the balance of the

19   record, the Court finds and ORDERS:

20          (1)     The Court is in receipt of a letter from the Federal Public Defender’s Office

21   indicating that this case falls within the class of cases potentially governed by Zadvydas v. Davis,

22   533 U.S. 678 (2001). This letter was filed in conjunction with Petitioner’s third motion for

23   appointment of counsel. See Dkts. 16, 16-1. The Court is persuaded that because of the complex



     ORDER APPOINTING FEDERAL PUBLIC
     DEFENDER - 1
            Case 2:21-cv-00255-TSZ-SKV Document 18 Filed 07/30/21 Page 2 of 2




 1   issues involved in this case, the interests of justice now require that counsel be appointed for

 2   Petitioner. See 18 U.S.C. § 3006A(a)(2)(B). As required by statute, Petitioner has demonstrated

 3   financial eligibility for such appointment. See id. Accordingly, Petitioner’s request for

 4   appointment of counsel is GRANTED. The Court appoints the Federal Public Defender to

 5   represent petitioner in these proceedings.

 6          (2)     The Clerk shall send copies of this Order to petitioner, to the Federal Public

 7   Defender, to counsel for respondents, and to the Honorable John C. Coughenour.

 8          Dated this 30th day of July, 2021.

 9

10
                                                           A
                                                           S. KATE VAUGHAN
11                                                         United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER APPOINTING FEDERAL PUBLIC
     DEFENDER - 2
